Exhibit 10.86

 

 

 

FILE NUMBER 2005001646

 

 

BK 02764 PG 0657

 

 

RECORDED 02/02/2005 04:10:46 PM

[Seal]

 

RECORDING FEE 132.00

 

 

KAREN HIGGINBOTHAM, RECORDER OF DEEDS

 

 

BUCHANAN COUNTY, MISSOURI

 

 

Karen Higginbotham

 

Space above Line Reserved For Recorder’s Use [Space from top of page to this
line must be 3 inches]

 

1.

 

Title of Document:

Deed of Trust with Assignment of Rents, Security Agreement and Fixture Filing

 

 

 

 

2.

 

Date of Document:

January 31, 2005

 

 

 

 

3.

 

Grantor:

HGI – St. Jo

 

 

 

 

4.

 

Grantee:

Bank of America, N.A., as Administrative Agent

 

 

 

 

5.

 

Statutory Mailing Address(es):

Grantor:

 

 

 

c/o Herbst Gaming, Inc.

 

 

 

5195 Las Vegas Blvd.

 

 

 

Las Vegas, NV 89119

 

 

 

Attn: M. Higgins

 

 

 

 

 

 

 

Grantee:

 

 

 

Bank of America, N.A.

 

 

 

Mail Code: TX1-492-14-11

 

 

 

Bank of America Plaza

 

 

 

901 Main Street, 14th Floor

 

 

 

Dallas, TX 75202-3714

 

 

 

Attn: Chris M. Levine, Assistant Vice President
Agency Management Officer II
GCIB Agency Management Central I

 

 

 

 

6.

 

Legal description:

See Exhibit A annexed to the document

 

 

 

 

7.

 

Reference(s) to Book(s) and Page(s):

 

 

 

 

 

8.

 

Prepared by and following recording return to:

 

 

 

 

Sheppard, Mullin, Richter & Hampton LLP

 

 

 

333 South Hope Street, 48th Floor

 

 

 

Los Angeles, California 90071

 

 

 

Attn: William M. Scott IV, Esq.

 

--------------------------------------------------------------------------------


 

THIS INSTRUMENT SECURES FUTURE ADVANCES AND/OR FUTURE OBLIGATIONS WITHIN THE
MEANING OF MISSOURI REVISED STATUTES §443.055, AS AMENDED, THE TOTAL PRINCIPAL
AMOUNT OF WHICH SHALL NOT EXCEED $275,000,000.00 PLUS FUTURE ADVANCES AND/OR
FUTURE OBLIGATIONS MADE OR INCURRED FOR THE REASONABLE PROTECTION OF THE
SECURITY OR TO ENABLE COMPLETION OF A CONTEMPLATED IMPROVEMENT, ALL AS
CONTEMPLATED BY SUBSECTION 3 OF SAID §443.055, AND THIS INSTRUMENT IS TO BE
COVERED BY SAID §443.055.

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

Sheppard, Mullin, Richter & Hampton LLP
333 South Hope Street, 48th Floor
Los Angeles, CA 90071-1448

Attn: William M. Scott IV, Esq.

 

THIS SPACE ABOVE FOR RECORDER’S USE

 

DEED OF TRUST
with Assignment of Rents, Security Agreement and
Fixture Filing

 

The parties to this Deed of Trust with Assignment of Rents, Security Agreement
and Fixture Filing (“Deed of Trust”), dated as of January 31, 2005, are HGI –
ST. JO, a Nevada corporation (“Trustor”), as trustor, TODD W. GRIFFEE, ESQ., as
trustee (“Trustee”), and BANK OF AMERICA, N.A., as “Administrative Agent” for
the “Lenders” including, without limitation, “the Swing Line Lender” (as each of
those three terms is defined in the Credit Agreement), as beneficiary and
secured party (“Beneficiary”). Capitalized terms used and not otherwise defined
herein shall have the meanings given to them in that certain Amended and
Restated Credit Agreement, dated as of October 8, 2004 (as amended, extended,
renewed, modified or supplemented from time to time, the “Credit Agreement”) by
and among Herbst Gaming, Inc., a Nevada corporation (“Borrower”), each lender
whose name is set forth on the signature pages therein and each lender that may
hereafter become a party to the Credit Agreement pursuant to Section 10.06
therein (each a “Lender” and collectively, the “Lenders”), Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. The Credit
Agreement initially provided for Revolving Loans in the aggregate principal
amount of $175,000,000. Concurrently herewith, the Credit Agreement is being
amended by a Term Joinder Agreement pursuant to which Term Loans in the
aggregate principal amount of $100,000,000 are being extended to the Borrower in
addition to such Revolving Loans, for an aggregate credit facility of
$275,000,000.

 

The lenders party to the Credit Agreement as of the date of this Deed of Trust
are listed on Exhibit B.

 

2

--------------------------------------------------------------------------------


 

1.             Grant in Trust and Secured Obligations.

 

1.1           Grant in Trust. For the purpose of securing payment and
performance of the Secured Obligations defined and described in Section 1.2,
Trustor hereby irrevocably and unconditionally grants and sells, mortgages,
warrants, conveys, confirms, assigns and sets over unto Trustee, in trust for
the benefit of Beneficiary, with power of sale and right of entry and
possession, all estate, right, title and interest which Trustor now has or may
later acquire in and to the following property (all or any part of such
property, or any interest in all or any part of it, as the context may require,
the “Property”):

 

(a)           The real property located in the County of Buchanan (the
“County”), State of Missouri, as described in Exhibit A, together with all
existing and future easements and rights affording access to it (the “Land”);
together with

 

(b)           The decommissioned vessel located in the man-made moat on the
Land, and all other buildings, structures and improvements now located or later
to be constructed on the Land, including, without limitation, all parking areas,
roads, driveways, walks, fences, walls, docks, berms, landscaping, recreation
facilities, drainage facilities, lighting facilities and other site improvements
(the “Improvements”); together with

 

(c)           All existing and future appurtenances, privileges, easements,
franchises, hereditaments and tenements of the Land, including all minerals,
oil, gas, other hydrocarbons and associated substances, sulphur, nitrogen,
carbon dioxide, helium and other commercially valuable substances which may be
in, under or produced from any part of the Land, all development rights and
credits, air rights, water, water courses, water rights (whether riparian,
appropriative or otherwise, and whether or not appurtenant), water stock and
water permits (together with the statutory right to file applications to change,
and any and all applications to change the same), including any water permits,
easements, rights of way, rights of ingress and egress, drainage rights, gores
or strips of land, any land lying in the streets, highways, ways, sidewalks,
alleys, passages, roads or avenues, open or proposed, in front of or adjoining
the Land and Improvements, any land in the bed of any body of water adjacent to
the Land, any land adjoining the Land created by artificial means or by
accretion, all air space and rights to use such air space, and all development
and similar rights; together with

 

(d)           Subject to Article 2, below, all existing and future leases,
subleases, subtenancies, licenses (except for gaming licenses and liquor
licenses that are not transferable), occupancy agreements, concessions and any
other agreement devising any portion of the Property or relating to the use and
enjoyment of all or any part of the Land and Improvements, and any and all
guaranties and other agreements relating to or made in connection with any of
the foregoing, whether written or oral and whether in existence at or upon the
recordation of this Deed of Trust or entered into after the recordation of this
Deed of Trust (some or all collectively, as the context may require, “Leases”),
and all rents, security deposits, royalties, issues, profits, receipts,
earnings, revenue, income, products and proceeds and other benefits of the Land
and Improvements, whether now due, past due or to become due, including, without

 

3

--------------------------------------------------------------------------------


 

limitation, all prepaid rents, security deposits, fixed, additional and
contingent rents, deficiency rents and liquidated damages, license fees,
occupancy charges, hotel room charges, cabana charges, casino revenues, show
ticket revenues, food and beverage revenues, room service revenues, merchandise
sales revenues, parking, maintenance, common area, tax, insurance, utility and
service charges and contributions, proceeds of sale of electricity, gas,
heating, air-conditioning, cable and other utilities and services, green fees,
cart rental fees, instruction fees, membership charges, restaurant, snack bar
and pro shop revenues, liquidated damages, and all other rights to payments,
together with and any and all guaranties and other agreements relating to or
made in connection with any of such leases (some or all collectively, as the
context may require, “Rents”); together with

 

(e)           All goods, materials, supplies, chattels, furniture, fixtures,
equipment, machinery and other property now or later to be attached to, placed
in or on, or used in connection with the use, enjoyment, occupancy or operation
of all or any part of the Land and Improvements, whether stored on the Land or
elsewhere, including all pumping plants, engines, pipes, ditches and flumes, and
also all gas, electric, cooking, heating, cooling, air conditioning, lighting,
refrigeration and plumbing fixtures and equipment, all water, sanitary and storm
sewer, drainage, electricity, steam, gas, telephone, cable and other utility
equipment and facilities, all plumbing, lighting, heating, ventilating, air
conditioning, refrigerating, incinerating, compacting, fire protection and
sprinkler, surveillance and security, vacuum cleaning, public address and
communications equipment and systems, all kitchen and laundry appliances,
screens, awnings, floor coverings, partitions, elevators, escalators, motors,
machinery, pipes, fittings and other items of equipment and property of every
kind and description, all of which shall be considered to the fullest extent of
the law to be real property for purposes of this Deed of Trust (it being agreed
that, if the lien of this Deed of Trust shall be subject to a conditional bill
of sale, chattel mortgage, or other security interest covering any such
property, then all the right, title and interest of Trustor in and to such
property, together with the benefits of any deposits or payments now or
hereafter made thereon, are and shall be covered by the lien of this Deed of
Trust); together with

 

(f)            All building materials, equipment, work in process or other
personal property of any kind, whether stored on the Land or elsewhere, which
have been or later will be acquired for the purpose of being delivered to,
incorporated into or installed in or about the Land or Improvements; together
with

 

(g)           All rights to the payment of money, accounts, accounts receivable,
reserves, deferred payments, refunds, cost savings, payments and deposits, room
revenues, food revenues, beverage revenues and casino revenues, whether now or
later to be received from third parties (including all earnest money sales
deposits) or deposited by Trustor with third parties (including all utility
deposits), contract rights, development and use rights, governmental permits and
licenses (except for gaming licenses and liquor licenses that are not
transferable), authorizations, certificates, variances, consents and approvals,
applications, architectural and engineering plans, specifications and drawings,
as-built drawings, guaranties, warranties, management agreements, operating
and/or licensing agreements, supply and service contracts for water, sanitary
and storm sewer,

 

4

--------------------------------------------------------------------------------


 

drainage, electricity, steam, gas, telephone, cable, satellite, and other
utilities, property and title insurance policies and proceeds thereof (including
without limitation the right to assert, prosecute and settle claims under such
policies), chattel paper, instruments, documents, notes, certificates of
deposit, securities, other investments, drafts and letters of credit (other than
letters of credit in favor of Beneficiary), which arise from or relate to
construction on the Land or to any business now or later to be conducted on it,
or to the Land and Improvements generally; together with

 

(h)           All proceeds, including all rights and claims to, dividends of and
demands for them, of the voluntary or involuntary conversion of any of the Land,
Improvements or the other property described above into cash or liquidated
claims, including proceeds of all present and future fire, hazard or casualty
insurance policies (whether or not any such insurance policy is required by this
Deed of Trust or any other Loan Document) and all condemnation awards or
payments now or later to be made by any public body or decree by any court of
competent jurisdiction for any taking or in connection with any condemnation or
eminent domain proceeding, and all causes of action and their proceeds for any
damage or injury to the Land, Improvements or the other property described above
or any part of them, or breach of warranty in connection with the construction
of the Improvements, including causes of action arising in tort, contract, fraud
or concealment of a material fact; together with

 

(i)            All books and records pertaining to any and all of the property
described above, including computer readable memory and any computer hardware or
software necessary to access and process such memory (“Books and Records”);
together with

 

(j)            All proceeds of, additions and accretions to, substitutions and
replacements for, changes in, and greater right, title and interest in, to and
under or derived from, any of the property described above and all extensions,
improvements, betterments, renewals, substitutions and replacements thereof and
additions and appurtenances thereto, including all proceeds of any voluntary or
involuntary disposition or claim, right and remedy respecting any such property
(arising out of any judgment, condemnation or award, or otherwise arising) and
all goods, documents, general intangibles, chattel paper and accounts, wherever
located, acquired with cash proceeds of any of the foregoing or its proceeds.

 

Notwithstanding the foregoing, the term “Property,” as used in this Deed of
Trust, shall not include (i) any personal property or fixtures, the purchase of
which was financed by a purchase money security interest, including any capital
lease obligation, permitted under the Credit Agreement to the extent that the
documents creating such purchase money security interest or capital lease
prohibit the granting thereon, but only for so long as the related indebtedness
remains outstanding, (ii) any capital stock or other equity interests in any
gaming licenses, and (iii) any gaming licenses and liquor licenses which are not
transferable.

 

Trustor shall and will warrant and forever defend the Property in the quiet and
peaceable possession of the Trustee, its successors and assigns against all and
every Person or Persons

 

5

--------------------------------------------------------------------------------


 

lawfully claiming or to claim the whole or any part thereof. Trustor agrees that
any greater title to the Property hereafter acquired by Trustor during the term
hereof shall be subject hereto.

 

1.2           Secured Obligations.

 

1.2.1        Trustor makes the grant, bargain, conveyance, sale, transfer and
assignment set forth in Section 1.1 and grants the security interest set forth
in Article 3 for the purpose of securing the following obligations
(collectively, the “Secured Obligations”) in any order of priority that
Beneficiary may choose:

 

(a)           Except as specified in Section 1.2.2 below, the payment and
performance of each obligation of Trustor pursuant to that certain Guaranty (as
amended as of the date hereof, the “Guaranty”), dated June 10, 2004, entered
into by Trustor in favor of Beneficiary pursuant to that Instrument of Joinder
to Guaranty dated as of October 8, 2004. The Guaranty has been entered into by
Trustor to, among other things, guaranty the payment and performance of all
obligations of Borrower to Beneficiary under the Credit Agreement and all
related Loan Documents, pursuant to which the Lenders have extended or have
agreed to extend to the Borrower certain secured revolving and term credit
facilities, presently in the aggregate principal amount of $275,000,000 (the
“Commitment”), including, but not limited to the payment of all amounts owing
under the Swing Line, the payment of all amounts owing with respect to the
Letters of Credit, including without limitation unreimbursed drawings and
obligations to furnish cash collateral as provided in the Credit Agreement, and
the payment of all amounts owing under any and all Secured Swap Contracts
entered into by the Borrower with any Lender or Affiliate thereof;

 

(b)           The payment and performance of all future advances and other
obligations that Trustor or any other Person or entity may owe to Beneficiary
and/or any Lender (whether as principal, surety or guarantor), when a writing
evidences Trustor’s and Beneficiary’s agreement that such advances or
obligations be secured by this Deed of Trust;

 

(c)           The payment and performance of all obligations of Trustor under
this Deed of Trust;

 

(d)           The payment and performance of all modifications, amendments,
extensions and renewals, however evidenced, of any of the Secured Obligations
described in clause (a), (b) or (c) above.

 

1.2.2        Notwithstanding any provision of this Deed of Trust or any other
Loan Document, the obligations and liability of Trustor, any Borrower or any
other Person arising under Sections 5.09 and/or 10.04 of the Credit Agreement
(and/or under any separate agreement relating to Hazardous Materials which
states that it is not secured by real property) are not and shall not be Secured
Obligations under this Deed of Trust.

 

1.2.3        All Persons who may have or acquire an interest in all or any part
of the Property will be considered to have notice of, and will be bound by, the
terms of the Secured Obligations and each other agreement or instrument made or
entered into in connection

 

6

--------------------------------------------------------------------------------


 

with each of the Secured Obligations. Such terms include any provisions in the
Credit Agreement or the other Loan Documents which permit borrowing, repayment
and reborrowing, or which provide that the interest rate on one or more of the
Secured Obligations may vary from time to time.

 

1.2.4        In addition to the indebtedness evidenced by the Guaranty and all
other Secured Obligations, this Deed of Trust, to the fullest extent permitted
by the Laws of the State of Missouri, shall secure also and constitute a Lien on
the Property for all future advances made by the Beneficiary to Borrower and
future obligations incurred by Borrower to Beneficiary in connection with the
Property to the same extent as if such future advances were made or such future
obligations incurred on the date of the execution of this Deed of Trust. The
total amount of the indebtedness that may be secured by this Deed of Trust shall
not exceed a maximum principal amount equal to $275,000,000.00 plus future
advances and/or future obligations made or incurred for the reasonable
protection of the security or to enable completion of a contemplated
improvement, all as contemplated by Subsection 3 of §443.055, Missouri Revised
Statutes, and this instrument is to be governed by said §443.055.

 

2.             Assignment of Rents and Leases.

 

2.1           Assignment. Trustor hereby irrevocably, absolutely, presently and
unconditionally assigns, transfers and sets over to Beneficiary all of the
right, title and interest which Trustor now has or may later acquire in and to
the Rents and the Leases, and confers upon Beneficiary the right to collect such
Rents and enforce the provisions of the Leases with or without taking possession
of the Property. This is an absolute assignment, not an assignment for security
only.

 

2.2           Grant of License. Beneficiary hereby confers upon Trustor a
license (“License”) to collect and retain the Rents as they become due and
payable, so long as no Event of Default, as defined in Section 6.2, shall exist
and be continuing. If an Event of Default has occurred and is continuing,
Beneficiary shall have the right, which it may choose to exercise in its
absolute discretion, to terminate this License without notice to or demand upon
Trustor, and without regard to the adequacy of Beneficiary’s security under this
Deed of Trust.

 

2.3           Collection and Application of Rents. Subject to the License
granted to Trustor under Section 2.2, Beneficiary has the right, power and
authority to collect any and all Rents and exercise Trustor’s right, title and
interest under the Leases. Trustor hereby appoints Beneficiary its
attorney-in-fact to perform any and all of the following acts, if and at the
times when Beneficiary in its absolute discretion may so choose:

 

(a)           Demand, receive and enforce payment of any and all Rents and any
other right, title and interest of Trustor under the Leases; or

 

(b)           Give receipts, releases and satisfactions for any and all Rents
and any other obligations and duties under the Leases; or

 

(c)           Sue either in the name of Trustor or in the name of Beneficiary
for any and all Rents and to enforce any other obligations and duties under the
Leases.

 

7

--------------------------------------------------------------------------------


 

Beneficiary’s right to the Rents and the Leases does not depend on whether or
not Beneficiary takes possession of the Property as permitted under
Section 6.3.3. In Beneficiary’s absolute discretion, Beneficiary may choose to
collect Rents and exercise the right, title and interest of Trustor under the
Leases either with or without taking possession of the Property. Beneficiary
shall apply all Rents collected by it in the manner provided under Section 6.6.
If an Event of Default shall have occurred and Beneficiary is in possession of
all or part of the Property and is collecting and applying Rents and exercising
any right, title and interest of Trustor under the Leases as permitted under
this Deed of Trust, then Beneficiary, Trustee and any receiver shall
nevertheless be entitled to exercise and invoke every right and remedy afforded
any of them under this Deed of Trust and at law and in equity, including the
right to exercise the power of sale granted under Section 1.1 and Section 6.3.7.

 

2.4           Beneficiary Not Responsible. Under no circumstances shall
Beneficiary have any duty to produce Rents from the Property or maintain the
Leases. Regardless of whether or not Beneficiary, in Person or by agent, takes
actual possession of the Land and Improvements, Beneficiary is not and shall not
be deemed to be:

 

(a)           a “mortgagee in possession” for any purpose; or

 

(b)           responsible for performing any of the obligations under any Lease;
or

 

(c)           responsible for any waste committed by lessees or any other
parties, any dangerous or defective condition of the Property, or any negligence
in the management, upkeep, repair or control of the Property; or

 

(d)           liable in any manner for the Property or the use, occupancy,
enjoyment or operation of all or any part of it.

 

Notwithstanding the foregoing, this Section 2.4 shall not be construed as a
waiver of any liability of Beneficiary to Trustor that would otherwise exist as
a result of Beneficiary’s gross negligence or willful misconduct.

 

2.5           Leasing. Without Beneficiary’s prior written consent, Trustor
shall not accept any deposit or prepayment of Rents for any period exceeding one
(1) month, and Trustor shall not lease the Property or any part of it except
strictly in accordance with the Loan Documents. Trustor shall not apply any
Rents in any manner prohibited by the Loan Documents.

 

3.             Grant of Security Interest.

 

3.1           Security Agreement. The parties intend for this Deed of Trust to
create a lien on and security interest in the Property, and an absolute
assignment of the Rents and the Leases, all in favor of Beneficiary. The parties
acknowledge that some of the Property and some of the Rents and Leases may be
determined under applicable law to be personal property or fixtures. To the
extent such Property, Rents or Leases constitute personal property, Trustor, as
debtor, hereby grants to Beneficiary, as secured party, a security interest in
all such Property, Rents and Leases, to secure payment and performance of the
Secured Obligations, and Trustor,

 

8

--------------------------------------------------------------------------------


 

as debtor, also has granted a security interest in such Property, Rents and
Leases pursuant to that certain Amended and Restated Security Agreement dated
October 8, 2004, executed by the Borrower and each of its Subsidiaries, as
debtor, in favor of Beneficiary, as secured party, as modified from time to
time. This Deed of Trust constitutes a security agreement under the Missouri
Uniform Commercial Code, as amended or recodified from time to time, covering
all such Property, Rents and Leases. To the extent any revenues generated in
connection with the operation of the Property from time to time are not real
property encumbered by the lien created by Section 1.1, above, and are not
absolutely assigned by the assignment set forth in Section 2.1, above, it is the
intention of the parties that such revenues shall constitute “proceeds,
products, offspring, rents or profits” (as defined in and for the purposes of
Section 552(b) of the United States Bankruptcy Code, as such section may be
modified or supplemented) of the Land and Improvements, and/or “fees, charges,
accounts, or other payments for the use or occupancy of rooms and other public
facilities in hotels, motels or other lodging properties,” as applicable (as
such terms are defined in and for the purpose of Section 552(b) of the United
States Bankruptcy Code, as such Section may be modified or supplemented).

 

3.2           Financing Statements. Trustor consents to the filing by
Beneficiary of one or more financing statements and such other documents as
Beneficiary may from time to time require to perfect or continue the perfection
of Beneficiary’s security interest in any Property, Rents or Leases. As provided
in Section 5.11, Trustor shall pay all fees and costs that Beneficiary may incur
in filing such documents in public offices and in obtaining such record searches
as Beneficiary may reasonably require. If Trustor fails to execute any financing
statements or other documents for the perfection or continuation of any security
interest, Trustor hereby appoints Beneficiary as its true and lawful
attorney-in-fact (which appointment is irrevocable and coupled with an interest)
to execute any such documents on its behalf. If any financing statement or other
document is filed in the records normally pertaining to personal property, that
filing shall never be construed as in any way derogating from or impairing this
Deed of Trust or the rights or obligations of the parties under it.

 

4.             Fixture Filing. This Deed of Trust constitutes a financing
statement filed as a fixture filing under the Missouri Uniform Commercial Code,
as amended or recodified from time to time, covering any Property which now is
or later may become fixtures attached to the Land or Improvements. In connection
therewith, the addresses of Trustor, as debtor, and Beneficiary, as secured
party, are as set forth in Section 8.11, below. The foregoing address of
Beneficiary, as secured party, is also the address from which information
concerning the security interest may be obtained by any interested party. The
property subject to this fixture filing is described in Section 1.1, above.
Portions of the property subject to this fixture filing as identified in this
Section are or are to become fixtures related to the real estate described in
Exhibit A attached hereto.

 

5.             Rights and Duties of the Parties.

 

5.1           Representations and Warranties. Trustor represents and warrants
that, except as previously disclosed to Beneficiary in a writing making
reference to this Section 5.1:

 

(a)           Trustor lawfully possesses and holds fee simple title to all of
the Land and Improvements thereon and has or will have good title to all
Property (other than

 

9

--------------------------------------------------------------------------------


 

personal property utilized by Trustor under such equipment leases and similar
financing arrangements as were disclosed to Beneficiary in writing prior to the
execution of this Deed of Trust or as are hereafter entered into by Trustor in
accordance with the Credit Agreement);

 

(b)           Trustor has the full and unlimited power, right and authority to
encumber the Property and assign the Rents and the Leases;

 

(c)           This Deed of Trust creates a first and prior lien on and security
interest in the Property;

 

(d)           The Property includes all property and rights which may be
reasonably necessary to promote the present beneficial use and enjoyment of the
Land and Improvements;

 

(e)           Trustor owns any Property which is personal property free and
clear of any security agreements, reservations of title or conditional sales
contracts, and there is no financing statement affecting such personal property
on file in any public office (other than personal property utilized by Trustor
under such equipment leases and similar financing arrangements as were disclosed
to Beneficiary in writing prior to the execution of this Deed of Trust or as are
hereafter entered into by Trustor in accordance with the Credit Agreement);

 

(f)            Trustor’s place of business, or its chief executive office if it
has more than one place of business, is located at the address specified below;
and

 

(g)           The Property is located in an area having or identified as having
special flood hazards or any similar designation under the National Flood
Insurance Act of 1968, as amended or recodified from time to time, or the Flood
Disaster Protection Act of 1973, as amended or recodified from time to time.

 

5.2           Taxes and Assessments. Trustor shall pay prior to delinquency all
taxes, levies, charges and assessments, including assessments on appurtenant
water stock, imposed by any public or quasi-public authority or utility company
which are (or if not paid, may become) a lien on or security interest in all or
part of the Property or any interest in it, or which may cause any decrease in
the value of the Property or any part of it. If any such taxes, levies, charges
or assessments become delinquent, Beneficiary may require Trustor to present
evidence that they have been paid in full, on ten (10) days’ written notice by
Beneficiary to Trustor. This Section 5.2 is subject to the right granted in
Section 5.11 of the Credit Agreement to contest in good faith certain taxes,
assessments, charges and levies.

 

5.3           Performance of Secured Obligations. Trustor shall promptly pay and
perform each Secured Obligation in accordance with its terms.

 

5.4           Liens, Charges and Encumbrances. Trustor shall immediately
discharge any lien on or security interest in the Property to which Beneficiary
has not consented in writing. Subject to any applicable rights to contest set
forth in the Credit Agreement, Trustor shall pay, prior to delinquency, each
obligation secured by or reducible to a lien, security interest, charge or

 

10

--------------------------------------------------------------------------------


 

encumbrance which now does or later may encumber or appear to encumber all or
part of the Property or any interest in it, whether the lien, security interest,
charge or encumbrance is or would be senior or subordinate to this Deed of
Trust.

 

5.5           Damages and Insurance and Condemnation Proceeds.

 

5.5.1        Trustor hereby absolutely and irrevocably assigns to Beneficiary,
and authorizes the payor to pay to Beneficiary, the following claims, causes of
action, awards, payments and rights to payment:

 

(a)           All awards of damages and all other compensation payable directly
or indirectly because of a condemnation, proposed condemnation or taking for
public or private use which affects all or part of the Property or any interest
in it; and

 

(b)           All other awards, claims and causes of action, arising out of any
warranty affecting all or any part of the Property, or for damage or injury to
or decrease in value of all or part of the Property or any interest in it; and

 

(c)           All proceeds of any insurance policies payable because of loss
sustained to all or part of the Property; and

 

(d)           All interest which may accrue on any of the foregoing.

 

5.5.2        Trustor shall immediately notify Beneficiary in writing if:

 

(a)           Any damage occurs or any injury or loss is sustained in the amount
of $250,000 or more to all or part of the Property, or any action or proceeding
relating to any such damage, injury or loss is commenced; or

 

(b)           Any offer is made, or any action or proceeding is commenced, which
relates to any actual or proposed condemnation or taking of all or part of the
Property.

 

5.5.3        If Beneficiary chooses to do so, Beneficiary may in its own name
appear in or prosecute any action or proceeding to enforce any cause of action
based on warranty, or for damage, injury or loss to all or part of the Property
and, while any Event of Default remains uncured, Beneficiary may make any
compromise or settlement of the action or proceeding. Beneficiary, if it so
chooses, may participate in any action or proceeding relating to condemnation or
taking of all or part of the Property, and may join Trustor in adjusting any
loss covered by insurance. Trustor hereby irrevocably appoints Beneficiary its
true and lawful attorney-in-fact for all such purposes. The power of attorney
granted hereunder is coupled with an interest and is irrevocable. Trustor shall
not settle, adjust or compromise any such action or proceeding without the prior
written approval of Beneficiary, which shall not be unreasonably withheld or
delayed.

 

5.5.4        All proceeds of these assigned claims, other property and rights
which Trustor may receive or be entitled to (collectively, “Proceeds”) shall be
paid to Beneficiary. In each instance, Beneficiary shall apply such Proceeds
first toward reimbursement

 

11

--------------------------------------------------------------------------------


 

of all of Beneficiary’s costs and expenses of recovering the Proceeds, including
attorneys’ fees. If, in any instance, each and all of the following conditions
(the “Restoration Conditions”) are satisfied in Beneficiary’s reasonable
judgment, Beneficiary shall permit Trustor to use the balance of such Proceeds
(“Net Claims Proceeds”) to pay costs of repairing or reconstructing the Property
in the manner described below:

 

(a)           The plans and specifications, cost breakdown, construction
contract, construction schedule, contractor and payment and performance bond for
the work of repair or reconstruction must all be reasonably acceptable to
Beneficiary; and

 

(b)           Beneficiary must receive evidence reasonably satisfactory to it
that, after repair or reconstruction, the Property will be at least as valuable
as it was immediately before the damage or condemnation occurred; and

 

(c)           The Net Claims Proceeds must be sufficient in Beneficiary’s
reasonable determination to pay for the total cost of repair or reconstruction,
including all associated development costs and interest projected to be payable
on the Secured Obligations until the repair or reconstruction is complete; or
Trustor must provide its own funds in an amount equal to the difference between
the Net Claims Proceeds and a reasonable estimate, made by Trustor and found
acceptable by Beneficiary, of the total cost of repair or reconstruction; and

 

(d)           No Event of Default shall have occurred and be continuing.

 

If Beneficiary finds that such conditions have been met, Beneficiary shall hold
the Net Claims Proceeds and any funds which Trustor is required to provide in an
interest-bearing passbook savings account and shall disburse them to Trustor on
a monthly basis in accordance with Beneficiary’s customary construction lending
procedures. However, if an Event of Default has occurred and is continuing,
Beneficiary may apply the Net Claims Proceeds to pay or prepay (without premium)
some or all of the Secured Obligations in such order and proportions as
Beneficiary in its absolute discretion may choose (subject to the provisions for
priority of application of payments set forth in the Credit Agreement). Any and
all Proceeds (including, without limitation, any Net Claims Proceeds) held by
Beneficiary from time to time shall be collateral for the Secured Obligations,
and Trustor hereby grants to Beneficiary a security interest in and lien on such
Proceeds and all rights and remedies available under applicable laws with
respect to such Proceeds, including, without limitation, all rights and remedies
under the Missouri Uniform Commercial Code. Trustor shall execute and deliver to
Beneficiary and the Lenders any and all documents reasonably requested by
Beneficiary in order to confirm, create and perfect such security interest in
and lien on such Proceeds. In the event that any Proceeds are applied to pay any
Secured Obligations, then Beneficiary shall have no obligation to disburse or
release such applied Proceeds to Trustor under this Section 5.5. If no Event of
Default shall have occurred and be continuing, any funds remaining upon
completion of the repair or reconstruction shall be returned to Trustor.

 

5.5.5        Trustor hereby specifically, unconditionally and irrevocably waives
all rights of a property owner granted under applicable law, which provide for
allocation of condemnation proceeds between a property owner and a lienholder,
and any other law or

 

12

--------------------------------------------------------------------------------


 

successor statute of similar import. Trustor hereby specifically,
unconditionally and irrevocably waives all right to recover against Beneficiary
or any Lender (or any officer, employee, agent or representative of Beneficiary
or any Lender) for any loss incurred by Trustor from any cause insured against
or required by any Loan Document to be insured against; provided, however, that
this waiver of subrogation shall not be effective with respect to any insurance
policy if the coverage thereunder would be materially reduced or impaired as a
result.

 

5.5.6        Notwithstanding anything to the contrary set forth in this
Section 5.5, so long as no Event of Default remains uncured, the proceeds of any
casualty or condemnation for which the gross value of the applicable damage
and/or taking is less than $250,000 shall be paid to Trustor rather than to
Beneficiary (and shall be delivered to Trustor if received by Beneficiary), and
Trustor shall not be required to obtain Beneficiary’s consent to settle, adjust
or compromise any action or proceeding relating to any such casualty or
condemnation (nor shall Beneficiary be entitled to participate in such action or
proceeding).

 

5.6           Maintenance and Preservation of Property.

 

5.6.1        Except as permitted in the Credit Agreement, Trustor shall not
remove or demolish the Property or any part of it, or alter, restore or add to
the Property, or initiate or allow any change in any zoning or other land use
classification which affects the Property or any part of it, except as permitted
or required by the Credit Agreement or with Beneficiary’s express prior written
consent in each instance; provided that, without Beneficiary’s consent, Trustor
shall be entitled to remove personal property in the ordinary course of
Trustor’s business so long as any such personal property is replaced with
property of comparable value.

 

5.6.2        If all or part of the Property becomes damaged or destroyed,
Trustor shall promptly and completely repair and/or restore the Property in a
good and workmanlike manner in accordance with sound building practices,
regardless of whether or not Beneficiary agrees to disburse insurance proceeds
or other sums to pay costs of the work of repair or reconstruction under
Section 5.5.

 

5.6.3        Trustor shall not commit or allow any act upon or use of the
Property which would violate: (i) any applicable law or order of any
Governmental Agency, whether now existing or later to be enacted and whether
foreseen or unforeseen (except to the extent that noncompliance would not cause
a Material Adverse Effect or a License Revocation); or (ii) any public or
private covenant, condition, restriction or equitable servitude affecting the
Property. Trustor shall not bring or keep any article on the Property or cause
or allow any condition to exist on it, that could invalidate or would be
prohibited by any insurance coverage required to be maintained by Trustor on the
Property or any part of it under this Deed of Trust.

 

5.6.4        Trustor shall not commit or allow waste of the Property.

 

5.6.5        Trustor shall perform all other acts which from the character or
use of the Property may be reasonably necessary to maintain and preserve its
value. Without limiting the generality of the forgoing, Trustor shall protect
and preserve all easements, rights-of-way and other appurtenances to the Land
and/or Improvements. Trustor shall not cause or allow any such easement,
right-of-way and other appurtenance to be cancelled, rejected or otherwise
terminated,

 

13

--------------------------------------------------------------------------------


 

or modified (except for such terminations that occur pursuant to the terms of
such easement, right of way and other appurtenance).

 

5.7           Insurance.

 

5.7.1        Trustor shall maintain the following insurance with respect to the
Property:

 

(a)           Trustor shall provide, maintain and keep in force at all times
during any period of construction with respect to the portion of the Property
affected by such construction a policy or policies of builder’s “all risk”
insurance in nonreporting form in an amount not less than the full insurable
completed value of such portion of the Property on a replacement cost basis. The
policy or policies shall insure against loss or damage by hazards customarily
included within such “all risk” policies and any other risks or hazards which
Beneficiary may reasonably specify (and shall include boiler and machinery
insurance from and after the date on which any such equipment is installed on
the Property), and each shall contain a Lender’s Loss Payable Endorsement
(Form 438 BFU or equivalent) in favor of Beneficiary; provided that Beneficiary
shall not be entitled to require Trustor to insure the Property against
earthquake risks during any period in which earthquake insurance is not
available with respect to the Property at commercially reasonable rates.

 

(b)           Trustor shall provide, maintain and keep in force at all times for
all portions of the Property not covered by a policy or policies described in
Section 5.7.1(a), above, a policy or policies of fire and hazards “all risk”
insurance providing extended coverage, in an amount not less than the full
insurable value of such portions of the Property on a replacement cost basis.
The policy or policies shall insure against loss or damage by hazards
customarily included within “all risk” and “extended coverage” policies and any
other risks or hazards which Beneficiary may reasonably specify (and shall
include boiler and machinery insurance), and each shall contain a Lender’s Loss
Payable Endorsement (Form 438 BFU or equivalent) in favor of Beneficiary.

 

(c)           Trustor shall provide, maintain and keep in force at all times for
all portions of the Property any policy or policies of business interruption
insurance that Beneficiary reasonably requires (including insurance against
income loss during a period of at least six (6) months), and each such policy
shall contain a Lender’s Loss Payable Endorsement (Form 438 BFU or equivalent)
in favor of Beneficiary.

 

(d)           Trustor shall provide, maintain and keep in force at all times a
policy or policies of comprehensive liability insurance naming Beneficiary and
the Lenders as additional insureds, on an “occurrence” basis, against claims for
“personal injury” liability, including bodily injury, death or property damage
liability, with a limit of not less than Thirty-Five Million Dollars
($35,000,000) for the first sixty (60) days following the Term Effective Date
and not less than Fifty Million Dollars ($50,000,000) thereafter. Such insurance
shall be primary and noncontributory with any other insurance carried by
Beneficiary and/or any Lender(s).

 

14

--------------------------------------------------------------------------------


 

(e)           Trustor shall provide, maintain and keep in force at all times
such policies of worker’s compensation insurance as may be required by
applicable laws (including employer’s liability insurance, if required by
Beneficiary), covering all employees of Trustor.

 

(f)            Trustor shall provide, maintain and keep in force at all times
any and all additional insurance that Beneficiary (as instructed by the
Requisite Lenders) may from time to time require, so long as such insurance is
available in the commercial market at reasonable rates.

 

(g)           If the Property is required to be insured pursuant to the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Act of 1968, and
the regulations promulgated thereunder, because it is located in an area which
has been identified by the Secretary of Housing and Urban Development as a Flood
Hazard Area, then Trustor shall provide, maintain and keep in force at all times
a flood insurance policy covering the Property in limits that would exceed the
damage caused by what is expected to be the most severe flood (or any greater
limits to the extent required by applicable law from time to time), containing a
Lender’s Loss Payable Endorsement (Form 438 BFU or equivalent) in favor of
Beneficiary.

 

(h)           The following notice is provided pursuant to Section 427.120,
RS.Mo. As used herein, the terms “you” and “your” shall refer to Trustor, and
the terms “we and “us” shall refer to Beneficiary. UNLESS YOU PROVIDE EVIDENCE
OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT WITH US, WE MAY PURCHASE
INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN YOUR COLLATERAL. THIS
INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE COVERAGE THAT WE
PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT IS MADE AGAINST
YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY INSURANCE
PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE OBTAINED
INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR THE
COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING
THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAYBE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE YOU MAY BE ABLE TO OBTAIN
ON YOUR OWN.

 

5.7.2        All such policies of insurance shall be issued by companies
approved by Beneficiary having a minimum A.M. Best’s rating of A-:IX. The
limits, coverage, forms, deductibles, inception and expiration dates and
cancellation provisions of all such policies shall be reasonably acceptable to
Beneficiary. Each property insurance policy maintained in connection with any of
the Property shall contain a Lender’s Loss Payable Endorsement (Form

 

15

--------------------------------------------------------------------------------


 

438 BFU or equivalent) in favor of Beneficiary, and shall provide that all
proceeds be payable to Beneficiary to the extent of its interest. Each liability
insurance policy maintained in connection with any of the Property shall name
Beneficiary and the Lenders as additional insureds. An approval by Beneficiary
is not, and shall not be deemed to be, a representation of the solvency of any
insurer or the sufficiency of any amount of insurance. Each policy of insurance
required hereunder shall provide that it may not be modified or cancelled
without at least thirty (30) days’ prior written notice to Beneficiary (or ten
(10) days’ prior written notice in the event of a premium nonpayment), and shall
permit a waiver of subrogation by Trustor in favor of Beneficiary and the
Lenders.

 

5.7.3        Trustor shall supply Beneficiary with certificates of each policy
required hereunder and any other policy of insurance maintained in connection
with any of the Property, together with an original (which may be a duplicate
original) or underlyer of each such policy and all endorsements thereto. When
any insurance policy required hereunder expires, Trustor shall furnish
Beneficiary with proof acceptable to Beneficiary that the policy has been
reinstated or a new policy issued, continuing in force the insurance covered by
the policy which expired. If Trustor fails to pay any such premium, Beneficiary
shall have the right, but not the obligation, to obtain current coverage and
advance funds to pay the premiums for it. Trustor shall repay Beneficiary
immediately on demand for any advance for such premiums, which shall be
considered to be an additional loan to Trustor bearing interest at the Default
Rate, and secured by this Deed of Trust and any other collateral held by
Beneficiary in connection with the Secured Obligations.

 

5.8           Trustee’s Acceptance of Trust. Trustee accepts this trust when
this Deed of Trust is recorded.

 

5.9           Releases, Extensions, Modifications and Additional Security.

 

5.9.1        From time to time, Beneficiary and/or any Lender may perform any of
the following acts without incurring any liability or giving notice to any
Person, and without affecting the personal liability of any Person for the
payment of the Secured Obligations (except as provided below), and without
affecting the security hereof for the full amount of the Secured Obligations on
all Property remaining subject hereto, and without the necessity that any sum
representing the value of any portion of the Property affected by Beneficiary’s
and/or such Lender’s action(s) be credited on the Secured Obligations:

 

(a)           Release any Person liable for payment of any Secured Obligation;

 

(b)           Extend the time for payment, or otherwise alter the terms of
payment, of any Secured Obligation;

 

(c)           Accept additional real or personal property of any kind as
security for any Secured Obligation, whether evidenced by deeds of trust,
mortgages, security agreements or any other instruments of security; or

 

(d)           Alter, substitute or release any property securing the Secured
Obligations.

 

16

--------------------------------------------------------------------------------


 

5.9.2        From time to time when requested to do so by Beneficiary in
writing, Trustee may perform any of the following acts without incurring any
liability or giving notice to any Person:

 

(a)           Consent to the making of any plat or map of the Property or any
part of it;

 

(b)           Join in granting any easement or creating any restriction
affecting the Property;

 

(c)           Join in any subordination or other agreement affecting this Deed
of Trust or the lien or security interest of it; or

 

(d)           Reconvey the Property or any part of it without any warranty.

 

5.10         Reconveyance. Upon (a) the expiration or termination of the
Commitment, (b) the full and final payment in cash of the Loans and all interest
and fees with respect thereto, (c) the payment of all other amounts then
demanded by Beneficiary or any Lender or indemnitee and then owed under the
Credit Agreement, and (d) the payment of all other amounts then due under the
Guaranty and the other Loan Documents and the full payment and performance of
all other Secured Obligations (other than indemnity obligations, if any, that
are not then due), Beneficiary shall request Trustee in writing to reconvey the
Property, and shall surrender this Deed of Trust. When Trustee receives
Beneficiary’s written request for reconveyance and all fees and other sums owing
to Trustee by Trustor under Section 5.11, Trustee shall reconvey the Property,
or so much of it as is then held under this Deed of Trust, without warranty, to
the Person or Persons legally entitled to it. Such Person or Persons shall pay
any costs of recordation. In the reconveyance, the grantee may be described as
“the person or persons legally entitled thereto,” and the recitals of any
matters or facts shall be conclusive proof of their truthfulness. Neither
Beneficiary nor Trustee shall have any duty to determine the rights of Persons
claiming to be rightful grantees of any reconveyance.

 

5.11         Compensation, Exculpation, Indemnification.

 

5.11.1      Trustor agrees to pay reasonable fees as may be charged by
Beneficiary and Trustee, subject to the maximum amounts legally permitted, for
any services that Beneficiary or Trustee may render in connection with this Deed
of Trust, including Beneficiary’s providing a statement of the Secured
Obligations or Trustee’s rendering of services in connection with a
reconveyance. Trustor shall also pay or reimburse all of Beneficiary’s and
Trustee’s costs and expenses which may be incurred in rendering any such
services. Trustor further agrees to pay or reimburse Beneficiary for all costs,
expenses and other advances which may be incurred or made by Beneficiary or
Trustee in any efforts to enforce any terms of this Deed of Trust, including any
rights or remedies afforded to Beneficiary or Trustee or both of them under
Section 6.3, whether any lawsuit is filed or not, or in defending any action or
proceeding arising under or relating to this Deed of Trust, including reasonable
attorneys’ fees and other legal costs, costs of any Foreclosure Sale (as defined
in Section 6.3.8) and any cost of evidence of title. If Beneficiary chooses to
dispose of the Property through more than one

 

17

--------------------------------------------------------------------------------


 

Foreclosure Sale, Trustor shall pay all costs, expenses or other advances that
may be incurred or made by Trustee or Beneficiary in each of such Foreclosure
Sales.

 

5.11.2      Beneficiary shall not be directly or indirectly liable to Trustor or
any other Person as a consequence of any of the following:

 

(a)           Beneficiary’s exercise of, or failure to exercise, any rights,
remedies or powers granted to Beneficiary in this Deed of Trust;

 

(b)           Beneficiary’s failure or refusal to perform or discharge any
obligation or liability of Trustor under any agreement related to the Property
or under this Deed of Trust; or

 

(c)           Any loss sustained by Trustor or any third party resulting from
Beneficiary’s failure to lease or operate the Property, or from any other act or
omission of Beneficiary in managing the Property, after an Event of Default,
unless the loss is caused by the willful misconduct and bad faith of
Beneficiary.

 

Trustor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Beneficiary.

 

5.11.3      Trustor agrees to indemnify Trustee, Beneficiary and the Lenders
(collectively, the “Indemnitees”) against and hold them harmless from all
losses, damages, liabilities, claims, causes of action, judgments, court costs,
reasonable attorneys’ fees and other reasonable legal expenses, cost of evidence
of title, cost of evidence of value, and other costs and expenses which any of
them may suffer or incur (except to the extent that any of the foregoing are the
result of the gross negligence or willful misconduct of any such Indemnitee):

 

(a)           In performing any act required or permitted by this Deed of Trust
or any of the other Loan Documents or by law;

 

(b)           Because of any failure of Trustor to perform any of Trustor’s
obligations; or

 

(c)           Because of any alleged obligation of or undertaking by Beneficiary
to perform or discharge any of the representations, warranties, conditions,
covenants or other obligations in any document relating to the Property other
than the Loan Documents.

 

Each obligation or liability of Trustor to any Indemnitee under this
Section 5.11.3 shall survive the release and cancellation of any or all of the
Secured Obligations and the full or partial release and/or reconveyance of this
Deed of Trust.

 

5.11.4      Trustor shall pay all obligations to pay money arising under this
Section 5.11 within five (5) business days demand by Beneficiary (or the
applicable Indemnitee). Each such obligation shall bear interest from the date
the obligation arises at the Default Rate set forth in the Credit Agreement, and
any such obligation to a Lender shall be added to, and considered to be part of,
the principal of the Note in favor of such Lender (and, in the event that

 

18

--------------------------------------------------------------------------------


 

such Lender holds more than one Note, the allocation of such obligation among
such Notes shall be made by such Lender in its absolute discretion).

 

5.12         Defense and Notice of Claims and Actions. At Trustor’s sole
expense, Trustor shall protect, preserve and defend the Property and title to
and right of possession of the Property, and the security of this Deed of Trust
and the rights and powers of Beneficiary and Trustee created under it, against
all adverse claims. Trustor shall give Beneficiary and Trustee prompt notice in
writing if any claim is asserted which does or could affect any of such matters,
or if any action or proceeding is commenced which alleges or relates to any such
claim.

 

5.13         Substitution of Trustee. From time to time, Beneficiary may
substitute a successor to any Trustee named in or acting under this Deed of
Trust in any manner now or later to be provided at law, or by a written
instrument executed and acknowledged by Beneficiary and recorded in the
office(s) of the recorder(s) of the County. Any such instrument shall be
conclusive proof of the proper substitution of the successor Trustee, who shall
automatically upon recordation of the instrument succeed to all estate, title,
rights, powers and duties of the predecessor Trustee, without conveyance from
it.

 

5.14         Subrogation. Subject to Gaming Laws, Beneficiary shall be
subrogated to the liens and security interests of all encumbrances, whether
released of record or not, which are discharged in whole or in part by
Beneficiary in accordance with this Deed of Trust or with the proceeds of any
loan secured by this Deed of Trust.

 

5.15         Site Visits, Observation and Testing. Beneficiary and its agents
and representatives shall have the right at any reasonable time to enter and
visit the Property for the purpose of performing appraisals. In addition, each
Person indemnified by the Borrower under Section 10.04 of the Credit Agreement
(collectively, “Indemnified Parties”) and their agents and representatives shall
have the right at any reasonable time to enter and visit the Property for the
purposes of observing the Property, taking and removing soil or groundwater
samples, and conducting tests on any part of the Property; provided that, so
long as no Event of Default remains uncured, the Indemnified Parties shall not
be entitled to conduct any tests that would significantly interfere with the
operation of the Property. The Indemnified Parties have no duty, however, to
visit or observe the Property or to conduct tests, and no site visit,
observation or testing by any Indemnified Party shall impose any liability on
any Indemnified Party. In no event shall any site visit, observation or testing
by any Indemnified Party be a representation that Hazardous Materials are or are
not present in, on, or under the Property, or that there has been or shall be
compliance with any Hazardous Materials Law, or any other applicable Law.
Neither Trustor nor any other party is entitled to rely on any site visit,
observation or testing by any Indemnified Party. The Indemnified Parties owe no
duty of care to protect Trustor or any other party against, or to inform Trustor
or any other party of, any Hazardous Material or any other adverse condition
affecting the Property. Any Indemnified Party shall give Trustor reasonable
notice before entering the Property. The Indemnified Party shall make reasonable
efforts to avoid interfering with Trustor’s use of the Property in exercising
any rights provided in this Section.

 

5.16         Notice of Change. Trustor shall give Beneficiary prior written
notice of (a) any change in the location of Trustor’s place of business or its
chief executive office if it has

 

19

--------------------------------------------------------------------------------


 

more than one place of business, (b) any change in the location of any of the
Property, including the Books and Records, and (c) any change to Trustor’s name
or business structure. Unless otherwise approved by Beneficiary in writing, all
Property that consists of personal property (other than the Books and Records)
will be located on the Land and all Books and Records for the portion of the
Property owned by Trustor will be located at such Trustor’s place of business or
chief executive office if such Trustor has more than one place of business.

 

5.17         Title Insurance. At any time and from time to time at the
reasonable request of Beneficiary, Trustor, at its sole cost and expense, shall
deliver to Beneficiary such additional title insurance indorsements and
reinsurance issued by title insurance companies, in form and substance and
reasonably satisfactory to Beneficiary, with respect to this Deed of Trust,
including, without limitation, CLTA 122 endorsements insuring that each advance
is secured by this Deed of Trust (without any exception not set forth in the
policy of title insurance insuring this Deed of Trust other than (i) liens for
taxes and assessments not yet due and payable and (ii) other encumbrances,
approved by the Beneficiary, insured to be subordinate to this Deed of Trust),
and CLTA 101.4 endorsements insuring the priority of the Deed of Trust over any
mechanic’s lien; provided that Trustor shall not be obligated under this
Section 5.17 to increase the stated amount of the policy of title insurance
insuring this Deed of Trust.

 

6.             Accelerating Transfers, Defaults and Remedies.

 

6.1           Accelerating Transfers.

 

6.1.1        “Accelerating Transfer” means any sale, contract to sell,
conveyance, encumbrance, lease, alienation or further encumbrance of all or any
material portion of the Property (or any interest in it) which is not expressly
permitted under the Credit Agreement, or any other transfer of all or any
material portion of the Property (or any interest in it), whether voluntary,
involuntary, by operation of law or otherwise, unless Beneficiary has given its
prior written consent to such “Accelerating Transfer,” which consent may be
given or not given in the absolute discretion of Beneficiary. If Trustor is a
corporation or limited liability company, “Accelerating Transfer” also means any
transfer of any share or shares in Trustor. If Trustor is a partnership or
limited liability company, “Accelerating Transfer” also means withdrawal or
removal of any general partner or manager, as the case may be, dissolution of
the partnership or limited liability company under Nevada law, or any transfer
of any partnership interest or any ownership interest in the limited liability
company.

 

6.1.2        Trustor acknowledges that Beneficiary and the Lenders are making
one or more advances under the Credit Agreement in reliance on the expertise,
skill and experience of Trustor; thus, the Secured Obligations include material
elements similar in nature to a personal service contract. In consideration of
Beneficiary’s reliance, Trustor agrees that Trustor shall not make any
Accelerating Transfer, unless the transfer is preceded by Beneficiary’s written
consent to the particular transaction and transferee. Beneficiary may withhold
such consent in its absolute discretion. If any Accelerating Transfer occurs,
Beneficiary may, in its absolute discretion (provided that it has received any
consents or approvals of any other Lenders required under the Credit Agreement),
declare all of the Secured Obligations to be immediately due and payable, and
Beneficiary and Trustee may invoke any rights and remedies provided by
Section 6.3 of this Deed of Trust.

 

20

--------------------------------------------------------------------------------


 

6.2           Events of Default. Trustor will be in default under this Deed of
Trust upon the occurrence of any one or more of the following events (“Events of
Default”):

 

(a)           Trustor fails to perform any obligation to pay money which arises
under this Deed of Trust within two (2) Business Days after written demand
therefor; or

 

(b)           Trustor fails to perform any other obligation arising under this
Deed of Trust within ten (10) Business Days after the giving of written notice
by Beneficiary of such failure; or

 

(c)           Trustor shall give to Beneficiary any notice under the provisions
of Section 443.055 of the Revised Statutes of Missouri concerning future
advances; or

 

(d)           Any Event of Default (as defined in the Credit Agreement or in any
other Loan Document) occurs; or any other default occurs under any of the
Secured Obligations.

 

6.3           Remedies. At any time after and during the continuance of an Event
of Default (following the expiration of any applicable cure period) and provided
that Beneficiary has received any consents or approvals of any other Lenders
required under the Credit Agreement, Beneficiary and Trustee will be entitled to
invoke any or all of the following rights and remedies (subject to any
restrictions on those rights and remedies imposed by applicable Gaming Laws),
all of which will be cumulative, and the exercise of any one or more of which
shall not constitute an election of remedies:

 

6.3.1        Acceleration. Beneficiary may declare any or all of the Secured
Obligations to be due and payable immediately.

 

6.3.2        Receiver. Beneficiary may apply to any court of competent
jurisdiction for, and obtain appointment of, a receiver for the Property; and
Beneficiary may request, in connection with any foreclosure proceeding
hereunder, that the Missouri Gaming Commission petition a District Court of the
State of Missouri for the appointment of a supervisor to conduct the normal
gaming activities on the Property following such foreclosure proceeding.

 

6.3.3        Entry. Beneficiary, in person, by agent or by court-appointed
receiver, may enter, take possession of, manage and operate all or any part of
the Property, and may also do any and all other things in connection with those
actions that Beneficiary may in its absolute discretion consider necessary and
appropriate to protect the security of this Deed of Trust. Such other things may
include, without limitation: taking and possessing all of Trustor’s or the then
owner’s Books and Records; entering into, enforcing, modifying, or cancelling
Leases on such terms and conditions as Beneficiary may consider proper;
obtaining and evicting tenants; collecting and receiving any payment of money
owing to Trustor; completing construction; and/or contracting for and making
repairs and alterations. If Beneficiary so requests, Trustor shall assemble all
of the Property that has been removed from the Land and make all of it available
to Beneficiary at the site of the Land. Trustor hereby irrevocably constitutes
and appoints Beneficiary as Trustor’s attorney-in-fact (which appointment is
coupled with an interest) to perform such acts and execute such documents as
Beneficiary in its absolute discretion may consider to be appropriate in
connection with taking these measures, including endorsement of

 

21

--------------------------------------------------------------------------------


 

Trustor’s name on any instruments. Regardless of any provision of this Deed of
Trust or the Credit Agreement, Beneficiary shall not be considered to have
accepted any property other than cash or immediately available funds in
satisfaction of any obligation of Trustor to Beneficiary unless Beneficiary has
given express written notice of Beneficiary’s election of that remedy.

 

6.3.4        Cure; Protection of Security. Either Beneficiary or Trustee may
cure any breach or default of Trustor and, if it chooses to do so in connection
with any such cure, Beneficiary or Trustee may (subject to applicable Gaming
Laws) also enter the Property and/or do any and all other things which either
may in its absolute discretion consider necessary and appropriate to protect the
security of this Deed of Trust. Such other things may include, without
limitation: appearing in and/or defending any action or proceeding which
purports to affect the security of, or the rights or powers of Beneficiary or
Trustee under, this Deed of Trust; paying, purchasing, contesting or
compromising any encumbrance, charge, lien, security interest or claim of lien
or security interest which (in Beneficiary’s or Trustee’s sole judgment) is or
may be senior in priority to this Deed of Trust, such judgment of Beneficiary or
Trustee to be conclusive as among the parties to this Deed of Trust; obtaining
insurance and/or paying any premiums or charges for insurance required to be
carried under this Deed of Trust and the other Loan Documents; otherwise caring
for and protecting any and all of the Property; and/or employing counsel,
accountants, contractors and other appropriate Persons to assist Beneficiary or
Trustee. Beneficiary and Trustee may take any of the actions permitted under
this Section 6.3.4 either with or without giving notice to any Person.

 

6.3.5        Uniform Commercial Code Remedies. Subject to applicable Gaming
Laws, Beneficiary may exercise any or all of the remedies granted to a secured
party under the Missouri Uniform Commercial Code, as amended or recodified from
time to time.

 

6.3.6        Judicial Action. Beneficiary may bring an action in any court of
competent jurisdiction to foreclose this Deed of Trust or to obtain specific
enforcement of any of the covenants or other terms of this Deed of Trust.

 

6.3.7        Power of Sale. Under the power of sale hereby granted, Beneficiary
shall have the discretionary right to cause some or all of the Property,
including any Property which constitutes personal property, to be sold or
otherwise disposed of in any combination and in any manner permitted by
applicable law. At Trustee’s option, Trustee may set the place of any such sale
at any reasonable place, as permitted by Section 443.327 and any other
applicable law of the Revised Statutes of Missouri, first giving notice of such
sale in the manner prescribed by statute. Trustee may in Trustee’s discretion
set the time of any such sale at any commercially reasonable time, as permitted
by Section 443.327 of the Revised Statutes of Missouri.

 

(a)           Sales of Personal Property.

 

(i)            For purposes of this power of sale, Beneficiary may elect to
treat as personal property any Property which is intangible or which can be
severed from the Land or Improvements without causing structural damage. If it
chooses to do so, Beneficiary may dispose of any personal property separately
from the sale of real property, in any manner permitted by Article 9 of the

 

22

--------------------------------------------------------------------------------


 

Missouri Uniform Commercial Code, as amended or recodified from time to time,
including any public or private sale, or in any manner permitted by any other
applicable law. Any proceeds of any such disposition shall not cure any Event of
Default or reinstate any Secured Obligation.

 

(ii)           In connection with any sale or other disposition of such
Property, Trustor agrees that the following procedures constitute a commercially
reasonable sale: Beneficiary shall mail written notice of the sale to Trustor
not later than ten (10) days prior to such sale. Once per week during the three
weeks immediately preceding such sale, Beneficiary will publish notice of the
sale in a local daily newspaper of general circulation. Upon receipt of any
written request, Beneficiary will make the Property available to any bona fide
prospective purchaser for inspection during reasonable business hours.
Notwithstanding any provision to the contrary, Beneficiary shall be under no
obligation to consummate a sale if, in its judgment, none of the offers received
by it equals the fair value of the Property offered for sale. The foregoing
procedures do not constitute the only procedures that may be commercially
reasonable.

 

(b)           Trustee’s Sales of Real Property or Mixed Collateral.

 

(i)            Beneficiary may choose to dispose of some or all of the Property
which consists solely of real property in any manner then permitted by
applicable law. In its discretion, Beneficiary may also or alternatively choose
to dispose of some or all of the Property, in any combination consisting of both
real and personal property, together in one sale to be held in accordance with
the law and procedures applicable to real property, as permitted by Article 9 of
the Missouri Uniform Commercial Code, as amended or recodified from time to
time. Trustor agrees that such a sale of personal property together with real
property constitutes a commercially reasonable sale of the personal property.
For purposes of this power of sale, either a sale of real property alone, or a
sale of both real and personal property together in accordance with Article 9 of
the Missouri Uniform Commercial Code, as amended or recodified from time to
time, will sometimes be referred to as a “Trustee’s Sale.”

 

(ii)           Before any Trustee’s Sale, Beneficiary or Trustee shall give such
notice of default and election to sell as may then be required by law. When all
time periods then legally mandated have expired, and after such notice of sale
as may then be legally required has been given, Trustee shall sell the property
being sold at a public auction to be held at the time and place specified in the
notice of sale, provided, however, that no sale or other disposition of slot
machines or other gaming devices shall occur without first receiving the
approval of the applicable Gaming Board. Neither Trustee nor Beneficiary shall
have any obligation to make demand on Trustor before any Trustee’s Sale. From
time to time in accordance with then applicable law, Trustee may, and in any
event at Beneficiary’s request shall, postpone any Trustee’s Sale by public
announcement at the time and place noticed for that sale.

 

23

--------------------------------------------------------------------------------


 

(iii)          At any Trustee’s Sale, Trustee shall sell the property being sold
at a public auction to the highest bidder at public auction for cash in lawful
money of the United States. Trustee shall execute and deliver to the
purchaser(s) a deed or deeds conveying the property being sold without any
covenant or warranty whatsoever, express or implied. The recitals in any such
deed of any matters or facts, including any facts bearing upon the regularity or
validity of any Trustee’s Sale, shall be conclusive proof of their truthfulness.
Any such deed shall be conclusive against all Persons as to the facts recited in
it.

 

6.3.8        Single or Multiple Foreclosure Sales. If the Property consists of
more than one lot, parcel or item of property, Beneficiary may:

 

(a)           Designate the order in which the lots, parcels and/or items shall
be sold or disposed of or offered for sale or disposition; and

 

(b)           Elect to dispose of the lots, parcels and/or items through a
single consolidated sale or disposition to be held or made under the power of
sale granted in Sections 1.1 and 6.3.7, or in connection with judicial
proceedings, or by virtue of a judgment and decree of foreclosure and sale; or
through two or more such sales or dispositions; or in any other manner
Beneficiary may deem to be in its best interests (any such sale or disposition
being referred to herein as a “Foreclosure Sale”).

 

If Beneficiary chooses to have more than one Foreclosure Sale, Beneficiary at
its option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Beneficiary may deem to be in its best interests. No
Foreclosure Sale shall terminate or affect the liens or security interests of
this Deed of Trust on any part of the Property which has not been sold until all
of the Secured Obligations have been paid in full and the Commitment has been
fully and finally terminated.

 

6.3.9        Other Permitted Remedies. Beneficiary and the Lenders may refuse to
make any advance to any Borrower or issue any Letter of Credit for the account
of any Borrower. Beneficiary and the Lenders may exercise any and all other
rights and remedies available under the Loan Documents and applicable law,
including, without limitation, the right to file applications to change, and to
exercise all other rights and remedies available under applicable law with
respect to, all water permits and rights relating to the Property; provided
however that, notwithstanding the foregoing or any other provision contained in
this Deed of Trust, the remedies provided by this Deed of Trust shall not
include the right to take any action that violates applicable Gaming Laws.

 

6.4           Credit Bids. At any Foreclosure Sale, any Person, including
Trustor, Trustee or Beneficiary, may bid for and acquire the Property or any
part thereof to the extent permitted by then applicable law. Instead of paying
cash for such property, Beneficiary may settle for the purchase price by
crediting against the sales price of the Property or any part thereof any or all
of the outstanding Secured Obligations (including without limitation the portion
of the Secured Obligations attributable to the expenses of sale, costs of any
action and any other sums for which Trustor is obligated to pay or reimburse
Beneficiary, the Lenders or

 

24

--------------------------------------------------------------------------------


 

Trustee under Section 5.11) in such order and proportions as Beneficiary in its
absolute discretion may choose.

 

6.5           Application of Foreclosure Sale Proceeds. Beneficiary and Trustee
shall apply the proceeds of any Foreclosure Sale in the manner required by
applicable law; provided that all proceeds that are to be applied against the
Secured Obligations shall, except as otherwise required by applicable law, be
applied against the Secured Obligations in any order and proportions as
Beneficiary in its absolute discretion may choose (subject to any applicable
provisions for priority of application of proceeds set forth in either Credit
Agreement).

 

6.6           Application of Rents and Other Sums. Beneficiary shall apply any
and all Rents collected by it, and any and all sums other than proceeds of a
Foreclosure Sale which Beneficiary may receive or collect under Section 6.3, in
the following manner:

 

(a)           First, to pay the portion of the Secured Obligations attributable
to the costs and expenses of operation and collection that may be incurred by
Trustee, Beneficiary or any receiver;

 

(b)           Second, to pay all other Secured Obligations in any order and
proportions as Beneficiary in its absolute discretion may choose (subject to any
applicable provisions for priority of application of payments set forth in the
Credit Agreement); and

 

(c)           Third, to remit the remainder, if any, to the Person or Persons
entitled to it. Beneficiary shall have no liability for any funds which it does
not actually receive.

 

7.             [Intentionally omitted.]

 

8.             Miscellaneous Provisions.

 

8.1           Additional Provisions. The Loan Documents fully state all of the
terms and conditions of the parties’ agreement regarding the matters mentioned
in or incidental to this Deed of Trust. The Loan Documents also grant further
rights to Beneficiary and contain further agreements and affirmative and
negative covenants by Trustor which apply to this Deed of Trust and to the
Property.

 

8.2           No Waiver or Cure.

 

8.2.1        Each waiver by Beneficiary or Trustee must be in writing, and no
waiver shall be construed as a continuing waiver. No waiver shall be implied
from any delay or failure by Beneficiary or Trustee to take action on account of
any default of Trustor. Consent by Beneficiary or Trustee to any act or omission
by Trustor shall not be construed as a consent to any other or subsequent act or
omission or to waive the requirement for Beneficiary’s or Trustee’s consent to
be obtained in any future or other instance.

 

8.2.2        If any of the events described below occurs, that event alone shall
not: cure or waive any breach, Event of Default or notice of default under this
Deed of Trust or

 

25

--------------------------------------------------------------------------------


 

invalidate any act performed pursuant to any such default or notice; or nullify
the effect of any notice of default or sale (unless all Secured Obligations then
due have been paid and performed and all other defaults under the Loan Documents
have been cured); or impair the security of this Deed of Trust; or prejudice
Beneficiary, Trustee or any receiver in the exercise of any right or remedy
afforded any of them under this Deed of Trust; or be construed as an affirmation
by Beneficiary of any tenancy, lease or option, or a subordination of the lien
or security interest of this Deed of Trust.

 

(a)           Beneficiary, its agent or a receiver takes possession of all or
any part of the Property in the manner provided in Section 6.3.3.

 

(b)           Beneficiary collects and applies Rents as permitted under Sections
2.3 and 6.6 or exercises Trustor’s right, title and interest under the Leases,
either with or without taking possession of all or any part of the Property.

 

(c)           Beneficiary receives and applies to any Secured Obligation
proceeds of any Property, including any proceeds of insurance policies,
condemnation awards, or other claims, property or rights assigned to Beneficiary
under Section 5.5.

 

(d)           Beneficiary makes a site visit, observes the Property and/or
conducts tests as permitted under Section 5.15.

 

(e)           Beneficiary receives any sums under this Deed of Trust or any
proceeds of any collateral held for any of the Secured Obligations, and applies
them to one or more Secured Obligations.

 

(f)            Beneficiary, Trustee or any receiver invokes any right or remedy
provided under this Deed of Trust.

 

8.3           Powers of Beneficiary and Trustee.

 

8.3.1        Trustee shall have no obligation to perform any act which it is
empowered to perform under this Deed of Trust unless it is requested to do so in
writing and is reasonably indemnified against loss, cost, liability and expense.

 

8.3.2        If either Beneficiary or any Lender or Trustee performs any act
which it is empowered or authorized to perform under this Deed of Trust,
including any act permitted by Section 5.9 or Section 6.3.4, that act alone
shall not release or change the personal liability of any Person for the payment
and performance of the Secured Obligations then outstanding, or the lien or
security interest of this Deed of Trust on all or the remainder of the Property
for full payment and performance of all outstanding Secured Obligations. The
liability of the original Trustor shall not be released or changed if
Beneficiary or any Lender grants any successor in interest to any Borrower or
Trustor any extension of time for payment, or modification of the terms of
payment, of any Secured Obligation. Neither Beneficiary nor any Lender shall be
required to comply with any demand by any original Trustor or Borrower that
Beneficiary or such Lender refuse to grant such an extension or modification to,
or commence proceedings against, any such successor in interest

 

26

--------------------------------------------------------------------------------


 

8.3.3        Beneficiary may take any of the actions permitted under Sections
6.3.2 and/or 6.3.3 regardless of the adequacy of the security for the Secured
Obligations, or whether any or all of the Secured Obligations have been declared
to be immediately due and payable, or whether notice of default and election to
sell has been given under this Deed of Trust.

 

8.3.4        From time to time, Beneficiary or Trustee may apply to any court of
competent jurisdiction for aid and direction in executing the trust and
enforcing the rights and remedies created under this Deed of Trust. Beneficiary
or Trustee may from time to time obtain orders or decrees directing, confirming
or approving acts in executing this trust and enforcing these rights and
remedies.

 

8.4           Merger. No merger shall occur as a result of Beneficiary’s
acquiring any other estate in or any other lien on or security interest in the
Property unless Beneficiary consents to a merger in writing.

 

8.5           Applicable Law. This Deed of Trust shall be governed by and
construed in accordance with the laws of the State of Missouri.

 

8.6           Successors in Interest. The terms, covenants and conditions of
this Deed of Trust shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties. However, this Section 8.6 does not waive
the provisions of Section 6.1.

 

8.7           Interpretation.

 

8.7.1        Whenever the context requires, all words used in the singular will
be construed to have been used in the plural, and vice versa, and each gender
will include any other gender. The captions of the sections of this Deed of
Trust are for convenience only and do not define or limit any terms or
provisions. The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”

 

8.7.2        The word “obligations” is used in its broadest and most
comprehensive sense, and includes all primary, secondary, direct, indirect,
fixed and contingent obligations. It further includes all principal, interest,
prepayment charges, late charges, loan fees and any other fees and charges
accruing or assessed at any time, as well as all obligations to perform acts or
satisfy conditions.

 

8.7.3        No listing of specific instances, items or matters in any way
limits the scope or generality of any language of this Deed of Trust. All
Exhibits and/or Schedules attached to this Deed of Trust are hereby incorporated
in this Deed of Trust.

 

8.8           In-House Counsel Fees. Whenever Trustor is obligated to pay or
reimburse Beneficiary or any Lender or Trustee for any attorneys’ fees, those
fees shall include the allocated costs for services of in-house counsel.

 

8.9           Waiver of Marshalling. To the extent permitted by applicable law,
Trustor waives all rights, legal and equitable, it may now or hereafter have to
require marshalling of assets or to require foreclosure sales of assets in a
particular order. Each successor and assign of Trustor, including any holder of
a lien or security interest subordinate to this Deed of Trust, by

 

27

--------------------------------------------------------------------------------


 

acceptance of its interest or lien or security interest, agrees that it shall be
bound by the above waiver, as if it had given the waiver itself.

 

8.10         Severability. Any provision in this Deed of Trust that is held to
be inoperative, unenforceable or invalid as to any party or in any jurisdiction
shall, as to that party or jurisdiction, be inoperative, unenforceable or
invalid without affecting the remaining provisions or the operation,
enforceability or validity of that provision as to any other party or in any
other jurisdiction, and to this end the provisions of this Deed of Trust are
declared to be severable.

 

8.11         Notices. Trustor hereby requests that a copy of notice of default
and notice of sale be mailed to it at the address set forth below. That address
is also the mailing address of Trustor as debtor under the Missouri Uniform
Commercial Code, as amended or recodified from time to time. Beneficiary’s
address given below is the address for Beneficiary as secured party under the
Missouri Uniform Commercial Code, as amended or recodified from time to time.

 

Notices to Trustor:

 

c/o Herbst Gaming, Inc.

 

 

5195 Las Vegas Blvd.

 

 

Las Vegas, NV 89119

 

 

Attn: M. Higgins

 

 

 

Notices to Beneficiary:

 

Bank of America, N.A.

 

 

Mail Code: TX1-492-14-11

 

 

Bank of America Plaza

 

 

901 Main Street, 14th Floor

 

 

Dallas, TX 75202-3714

 

 

Attn:       Chris M. Levine, Assistant Vice President

 

 

Agency Management Officer II

 

 

GCIB Agency Management Central I

 

 

 

Notices to Trustee:

 

Todd W. Griffee, Esq.

 

 

106 S. Seventh Street, Suite 301

 

 

St. Joseph, MO 64501

 

8.12         Lease of Property. Trustee hereby lets the Property to Trustor
until a sale is held under this Deed of Trust, or until an Event of Default
shall occur, upon the following terms and conditions, to wit: Trustor and all
persons claiming or possessing any of the Property by, through or under Trustor
shall pay rent therefor during said term at the rate of one cent per month,
payable monthly upon demand, and shall surrender immediate peaceable possession
of the Property (and any and every part thereof) sold under the provisions of
this Deed of Trust to the purchaser thereof under such sale, without notice or
demand therefor, and shall and will at once, without notice, surrender up
possession of the Property and every part thereof in the event Beneficiary shall
take charge and enter the Property as provided in this Deed of Trust.

 

8.13         This notice is provided pursuant to section 432.045, R.S.Mo. As
used herein, “you” means Trustor, “us” means Beneficiary and the Lenders,
“borrower” means

 

28

--------------------------------------------------------------------------------


 

Trustor, “creditor” means Beneficiary and the Lenders and “this writing” means
this Agreement and the other Loan Documents. ORAL AGREEMENTS OR COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE. TO PROTECT
YOU (BORROWER) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Deed of Trust has been executed as of the date first
written above.

 

 

“Trustor”:

 

 

 

 

HGI – ST. JO,

 

a Nevada corporation

 

 

 

 

 

 

 

By:

/s/ Edward Herbst

 

 

Name:

 

 

 

Title:

 

 

 

30

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

STATE OF Nevada

)

 

 

) ss.

 

COUNTY OF Clark

)

 

 

On this 28 day of January in the year 2005 before me, Jenifer Cannon , a Notary
Public in and for said State, personally appeared Edward Herbst, of HGI – ST.
JO, known to me to be the person(s) who executed the within Deed of Trust with
Assignment of Rents, Security Agreement and Fixture Filing on behalf of said
corporation and acknowledged to me that he/she/they executed the same for the
purposes therein stated.

 

IN TESTIMONY WHEREOF, I have hereunder set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

 

[SEAL]

 

/s/ Jenifer E. Cannon

 

 

 

Notary Public Jenifer E. Cannon

 

 

 

 

 

 

My term expires

 1/17/07

.

 

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

(Legal Description of Land)

 

TRACT A:

 

ALL THAT PART OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION SIX (6) TOWNSHIP
FIFTY-SEVEN (57) NORTH. RANGE THIRTY-FIVE (35) WEST, ST. JOSEPH, BUCHANAN
COUNTY, MISSOURI, LYING NORTH OF THE NORTH LINE OF THE RIGHT-OF-WAY LINE OF
SUPPLEMENTARY STATE HIGHWAY “00” WEST OF THE NORTH APPROACH TO SAID
SUPPLEMENTARY STATE HIGHWAY ROUTE 00 EAST OF THE TRACT OF GROUND CONVEYED TO THE
UNITED STATES OF AMERICA BY WARRANTY DEED RECORDED IN BOOK 941 AT PAGE 227, IN
THE OFFICE OF THE RECORDER OF DEEDS OF BUCHANAN COUNTY, MISSOURI, EXCEPT A TRACT
OF LAND JUST NORTH OF THE OLD RIGHT-OF-WAY OF STATE ROUTE “00” CONVEYED TO THE
MISSOURI DEPARTMENT OF CONSERVATION; SAID REMAINING SURVEYED TRACT MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE CENTER OF SECTION 6, TOWNSHIP 57 NORTH, RANGE 35 WEST;

 

THENCE ALONG THE EAST-WEST CENTERLINE OF SAID SECTION 6, SOUTH 86°27’13” WEST,
349.98 FEET TO A POINT ON THE WESTERLY RIGHT-OF-WAY LINE OF WATERWORKS ROAD AND
THE TRUE POINT OF BEGINNING;

 

THENCE ALONG THE WESTERLY RIGHT-OF-WAY LINE OF WATERWORKS ROAD THE FOLLOWING
BEARINGS AND DISTANCES: SOUTH 09°00’11” EAST, 11.27 FEET;

 

THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 356.20 FEET AN ARC LENGTH
OF 348.94 FEET AND A CHORD BEARING OF SOUTH 18°28’16” WEST;

 

THENCE SOUTH 46°57’21” WEST, 486.06 FEET;

 

THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 450.28 FEET, AND AN ARC
LENGTH OF 354.73 FEET AND A CHORD BEARING OF SOUTH 22°43’48” WEST TO A POINT OF
THE NORTHEAST CORNER OF A TRACT OF LAND CONVEYED TO THE MISSOURI DEPARTMENT OF
CONSERVATION;

 

THENCE ALONG THE NORTH LINE OF SAID TRACT SOUTH 51°45’06” WEST, 375.30 FEET TO A
POINT ON THE EAST LINE OF A TRACT OF GROUND CONVEYED TO THE UNITED STATES OF
AMERICA BY SAID WARRANTY DEED;

 

THENCE ALONG THE EAST LINE OF SAID TRACT ALONG A CURVE TO THE RIGHT HAVING A
RADIUS OF 9200.00 FEET, AN ARC LENGTH OF 1215.97 FEET AND A CHORD BEARING OF
NORTH 21°41’28” WEST, TO A POINT ON THE EAST-WEST CENTER LINE OF SAID SECTION 6;

 

1

--------------------------------------------------------------------------------


 

THENCE ALONG SAID SECTION LINE NORTH 86°27’13” EAST, 1339.60 FEET TO THE TRUE
POINT OF BEGINNING.

 

EXCEPT ALL THAT PART IN THE MISSOURI RIVER.

 

EXCEPT THAT PART CONVEYED TO CITY OF ST. JOSEPH APRIL 18, 2002 IN BOOK 2431 AT
PAGE 111.

 

TRACT B:

 

A TRACT OF LAND IN THE NORTHWEST QUARTER OF SECTION SIX (6), TOWNSHIP FIFTY
SEVEN (57) NORTH, RANGE THIRTY-FIVE (35) WEST, BUCHANAN COUNTY, MISSOURI,
DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF THE NORTHWEST QUARTER OF SAID SECTION SIX
(6);

 

THENCE NORTH 89°46’59” EAST, ALONG THE NORTH LINE OF SAID SECTION SIX (6),
1302.18 FEET TO THE NORTHEAST CORNER OF THE WEST HALF OF THE NORTHWEST QUARTER
(W1/2 NW 1/4) OF SAID SECTION SIX (6);

 

THENCE SOUTH 00°22’41” WEST, ALONG THE EAST LINE OF THE WEST HALF OF THE
NORTHWEST QUARTER (W1/2 NW 1/4) OF SAID SECTION SIX (6), 1666.24 FEET TO THE
TRUE POINT OF BEGINNING;

 

THENCE CONTINUING SOUTH 00°22’41” WEST, ALONG SAID WEST LINE, 727.3 FEET TO THE
NORTHEAST CORNER OF A TRACT OF LAND DESCRIBED IN DEED RECORDED IN BOOK 1313 AT
PAGE 343 IN THE OFFICE OF THE RECORDER OF DEEDS IN BUCHANAN COUNTY, MISSOURI;

 

THENCE SOUTH 86°27’13” WEST, 165.0 FEET TO THE NORTHWEST CORNER OF SAID TRACT;

 

THENCE SOUTH 00°22’41” WEST, 170.00 FEET TO THE SOUTH WEST CORNER OF SAID TRACT;

 

THENCE NORTH 86°27’13” EAST, 165.00 FEET TO THE SOUTHEAST CORNER OF SAID TRACT
AND THE EAST LINE OF THE WEST HALF OF THE NORTHWEST QUARTER (W1/2 NW 1/4);

 

THENCE SOUTH 00°22’41” WEST ALONG SAID EAST LINE 170.00 FEET TO THE SOUTH LINE
OF SAID NORTHWEST QUARTER (NW 1/4);

 

THENCE SOUTH 86°27’13” WEST, ALONG SAID SOUTH LINE, 426.93 FEET TO A POINT ON
THE EAST LINE OF A TRACT CONVEYED TO THE UNITED STATES OF AMERICA BY DEED
RECORDED IN BOOK 933 AT PAGE 23 IN THE OFFICE OF THE RECORDER OF DEEDS OF
BUCHANAN COUNTY, MISSOURI;

 

2

--------------------------------------------------------------------------------


 

THENCE ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 9215.0 FEET AND AN ARC
DISTANCE OF 110.45 FEET, CHORD BEARING NORTH 18°08’25” WEST;

 

THENCE NORTH 00°22’41” EAST, 986.86 FEET;

 

THENCE NORTH 89°46’59” EAST, 461.44 FEET TO THE TRUE POINT OF BEGINNING.

 

ALSO, ALL THAT PART OF THE EAST HALF OF THE NORTHWEST QUARTER (E1/2 NW 1/4) OF
SECTION SIX (6), TOWNSHIP FIFTY-SEVEN (57) NORTH, RANGE THIRTY-FIVE (35) WEST OF
THE FIFTH PRINCIPAL MERIDIAN, BUCHANAN COUNTY, MISSOURI, LYING WEST OF THE
COUNTY ROAD KNOWN AS WATER WORKS ROAD AND SOUTH OF A LINE 1064.53 FEET
PERPENDICULARLY DISTANCE NORTH OF THE SOUTH LINE OF SAID EAST HALF OF THE
NORTHWEST QUARTER (E1/4 NW 1/4) OF SECTION SIX (6).

 

EXCEPT THERE FROM ONE (1) ACRE DESCRIBED AS FOLLOWS:

 

BEGINNING ON THE SOUTH LINE OF SAID EAST HALF OF THE NORTHWEST QUARTER (E1/2 NW
1/4) OF SECTION SIX (6) AT A POINT THAT IS DISTANT SOUTH 86°30’ WEST, 331.95
FEET FROM THE SOUTHEAST CORNER THEREOF;

 

THENCE CONTINUING SOUTH 86°30’ WEST ALONG SAID SOUTH LINE, 276.92 FEET TO A
POINT;

 

THENCE NORTH 0°19’ WEST, 185.85 FEET TO A POINT;

 

THENCE NORTH 86°30’ EAST, 251.09 FEET TO A POINT;

 

THENCE SOUTHEASTERLY TO THE POINT OF BEGINNING;

 

AND EXCEPT THERE FROM, 64 SQUARE FEET AT THE NORTHWEST CORNER DESCRIBED AS
FOLLOWS:

 

BEGINNING ON THE WEST LINE OF SAID EAST HALF OF THE NORTHWEST QUARTER (E1/2 NW
1/4) OF SECTION SIX (6) AT A POINT THAT IS 1056.0 FEET NORTH OF THE SOUTHWEST
CORNER THEREOF;

 

THENCE CONTINUING NORTH 10.52 FEET TO A POINT;

 

THENCE NORTH 86°30” EAST, 6.01 FEET TO A POINT;

 

THENCE SOUTH PARALLEL WITH THE WEST LINE OF SAID SOUTH HALF QUARTER SECTION,
10.83 FEET TO A POINT;

 

THENCE SOUTH 89°27’ WEST, 6.0 FEET TO THE POINT OF BEGINNING.

 

3

--------------------------------------------------------------------------------


 

TRACT C”

 

THE FOLLOWING DESCRIBED TRACT OF LAND LOCATED IN BUCHANAN COUNTY, MISSOURI,

 

BEGINNING 331.95 FEET WEST OF THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER OF
SECTION SIX (6) TOWNSHIP FIFTY-SEVEN (57), RANGE THIRTY-FIVE (35);

 

THENCE WEST ALONG THE QUARTER SECTION LINE 276.92 FEET;

 

THENCE NORTH PARALLEL TO THE WEST LINE OF SAID NORTHWEST QUARTER 185.85 FEET;

 

THENCE EAST PARALLEL TO THE SOUTH LINE OF SAID QUARTER SECTION 251.09 FEET TO
THE WESTERLY LINE OF THE WATER WORKS ROAD;

 

THENCE SOUTH ALONG THE WEST RIGHT OF WAY LINE OF THE WATER WORKS ROAD TO THE
POINT OF BEGINNING, ALL IN BUCHANAN COUNTY, MISSOURI.

 

END OF EXHIBIT A

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

(Lenders)

 

 

 

Bank of America, N.A.

 

 

U.S. Bank National Association

 

 

Wells Fargo Bank, N.A

 

 

Lehman Commercial Paper Inc.

 

 

The CIT Group/Equipment Financing, Inc.

 

 

Comerica West Incorporated

 

 

Nevada State Bank

 

 

American Express Certificate Company

 

 

IDS Life Insurance Company

 

 

Centurion CDO 8, Limited

 

 

Black Diamond CLO 2005-1 Ltd.

 

 

Carlyle High Yield Partners II, Ltd.

 

 

Carlyle High Yield Partners III, Ltd.

 

 

Carlyle High Yield Partners VI, Ltd.

 

 

Carlyle Loan Investment Ltd

 

 

Senior Debt Portfolio

 

 

Eaton Vance Institutional Senior Loan Fund

 

 

Eaton Vance CDO III, Ltd.

 

 

Costantinus Eaton Vance CDO V, Ltd.

 

 

Eaton Vance CDO VI, Ltd.

 

 

Grayson & Co

 

 

The Norinchukin Bank, New York Branch

 

1

--------------------------------------------------------------------------------


 

 

 

Tolli & Co.

 

 

Fidelity Central Investment Portfolios LLC: Fidelity Floating Rate Central
Investment Portfolio

 

 

Fidelity Advisor Series II: Fidelity Advisor Floating Rate High Income Fund
(161)

 

 

Franklin Floating Rate Trust

 

 

Franklin Floating Rate Master Series

 

 

Franklin CLO IV, Limited

 

 

ELF Funding Trust I

 

 

Highland Offshore Partners, L.P.

 

 

Pioneer Floating Rate Trust

 

 

Loan Star State Trust

 

 

ING Prime Rate Trust

 

 

ING Senior Income Fund

 

 

Floating Rate Income Strategies Fund II, Inc. (FRB)

 

 

Southport CLO, Limited

 

 

Loan Funding XI LLC

 

 

Harbour Town Funding LLC

 

 

Race Point CLO, Limited

 

 

Race Point II CLO, Limited

 

 

ULT CBNA Loan Funding LLC

 

 

Van Kampen Senior Income Trust

 

 

Van Kampen Senior Loan Fund

 

 

Bank of Scotland

 

2

--------------------------------------------------------------------------------